DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-5, in the reply filed on 26 July 2022 is acknowledged.  
The traversal is on the grounds that the cited reference US '356 does not teach the common technical feature of the independent claims and therefore the claims possess a special technical feature over the prior art.  
This is not found persuasive because independent claim 6 is to an apparatus, and the scope of an apparatus claim "covers what a device is, not what a device does" (see MPEP 2114(II)).  Thus, the scope of independent claim 6 is to a heating station, a cooling station, at least one forming tool, and a pre-aging station.  These features are disclosed by the prior art of US '356 as outlined on p. 4 of the restriction requirement dated 1 June 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement in the reply filed on 26 July 2022.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 3 (p. 7 line 31).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 12 (Fig. 2) and T.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0101705.
Regarding claim 1,
	US '705 discloses a method of forming a 7xxx series Al alloy blank [0011] that comprises the steps of heating the aluminum alloy component in a heating furnace to a solutionizing temperature; cooling the aluminum alloy component to a desired forming temperature in a range of approximately 380°C to approximately 470°C; deforming the aluminum alloy component into a desired shape in a forming device while the aluminum alloy component is at the desired forming temperature; and quenching the aluminum alloy component to a low temperature below a solvus temperature wherein the low temperature is in a range of approximately 0°C to approximately 280°C [0010] (e.g., to room temperature).  The quenching rate is at least 50°C per second [0019].  This may be followed by artificial aging of the component [0022].
	US '705 is silent as to the time between quenching and aging at a pre-aging station.
	However, one of ordinary skill in the art would be motivated to improve the productivity of the process and would thus seek to reduce the amount of time a blank would be "waiting" or in "standby" and not undergoing any working or treatment.  Such reduction in non-productive time would lead to the reduction in the amount of time the blank "waits" after quenching in the process of US '705 before undergoing aging, such as to less than 30 minutes.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to limit the amount of time between the quenching and aging treatments of the process of US '705, such as to less than 30 minutes, in order to improve the productivity of the process line of US '705.

Regarding claims 3 and 4,
	Fig. 2 and [0056] teach that heat may be applied to the component during the forming process in the forming device to ensure the component is maintained at the desired forming temperature.  One of ordinary skill in the art would recognize that if the forming tool is of a different temperature than the component to be formed that cooling would then occur on the component, which US '705 seeks to avoid.  One of ordinary skill in the art would then seek to make sure that the tool and the component were at the same temperature throughout the forming, and would thus seek to make sure the temperature of the forming tool was at the selected forming temperature before the forming, thereby performing the preheating.
Regarding claim 5,
	US '705 teaches that the forming may be done by a rolling mill [0023] (i.e., a first forming tool) and that the quenching is die quenching [0027] (i.e., quenching in a second forming tool).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        8/24/2022